DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Arguments
Applicant’s amendments and arguments of October 27, 2021 have been fully and carefully considered.   Applicant has canceled claims 1-8 and 9-14, 16 and 19-20 are pending.  Applicant has amended claim 9 to include the limitation that float is disked shaped with a downwardly extending bulge which provides buoyancy and wherein the ballast comprises a plurality of circumferentially spaced fingers extending downwardly from the underside of the float, each finger has an upper end connected to the float and a lower free end.  The amendments to claim 9, is distinguishing from co-pending application 16/608,776 now allowed, thus obviating the provisional obviousness type double patenting rejection.  The disk shaped float and downwardly extending bulge forming a buoyancy body with the fingers having free ends has not been taught or suggested by Crawford et al.  Accordingly the obviousness rejection is withdrawn and the claims are now in condition for allowance and issue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                           Primary Examiner, Art Unit 1771